Name: 2009/604/EC: Commission Decision of 7Ã August 2009 concerning the financial contribution by the Community, for the year 2009, towards a two-year long pilot project in the field of air quality in schools
 Type: Decision
 Subject Matter: environmental policy;  organisation of teaching;  deterioration of the environment;  EU finance;  management;  European construction;  health
 Date Published: 2009-08-08

 8.8.2009 EN Official Journal of the European Union L 206/16 COMMISSION DECISION of 7 August 2009 concerning the financial contribution by the Community, for the year 2009, towards a two-year long pilot project in the field of air quality in schools (2009/604/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Articles 49(6)(a) and (b) and 75(2) thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 90 thereof, Whereas: (1) The general budget of the European Union for the financial year 2009 contains budget line 17 03 09  pilot project on Complex research on health, environment, transport and climate change (HETC)  Improvement of indoor and outdoor air quality. (2) Under Article 49(1) of Regulation (EC, Euratom) No 1605/2002 (hereinafter referred to as the Financial Regulation), a basic act must first be adopted before the appropriations entered in the budget for any action by the Communities or by the European Union may be used. (3) Under Article 49(6)(a) and (b) of the Financial Regulation, by way of derogation from Article 49(1), appropriations for pilot schemes of an experimental nature designed to test the feasibility of an action and its usefulness, and appropriations for preparatory actions in the fields of application of the EC Treaty designed to prepare proposals with a view to the adoption of future actions may be implemented without a basic act provided the actions which they are intended to finance fall within the powers of the Communities or the European Union. (4) Under Article 75(2) of the Financial Regulation, the commitment of the expenditure must be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated by the institution. (5) Under Article 90(2) of Regulation (EC, Euratom) No 2342/2002 (hereinafter referred to as the detailed rules for the implementation of the Financial Regulation), where the implementation of the corresponding appropriations is provided for by an annual work programme constituting a sufficiently detailed framework, the work programme is to be considered to be the financing decision for the grants and procurement contracts involved. (6) The budget authority has earmarked specific funding in the budget of the EU for 2009, namely on budget line 17 03 09, for a pilot project on Complex research on health, environment, transport and climate change (HETC)  Improvement of indoor and outdoor air quality. (7) It is appropriate to adopt the annual work program for the pilot project on Complex research on health, environment, transport and climate change (HETC)  Improvement of indoor and outdoor air quality, which will constitute the financing decision for that project within the meaning of Article 75 of the Financial Regulation and Article 90 of the detailed rules for the implementation of the Financial Regulation, HAS DECIDED AS FOLLOWS: Article 1 The work programme set out in the Annex is approved and shall be financed through budget line 17 03 09 of the general budget of the European Union for the financial year 2009, up to a maximum of EUR 4 000 000. Article 2 This decision constitutes a financing decision within the meaning of Article 75 of the Financial Regulation and Article 90 of the detailed rules for the implementation of the Financial Regulation. The Director-General for Health and Consumers shall be in charge of its implementation. Done at Brussels, 7 August 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. ANNEX Pilot project on Complex research on health, environment, transport and climate change (HETC)  Improvement of indoor and outdoor air quality (budget line 17 03 09) 1. INTRODUCTION 1.1. Budget line: 17 03 09 1.2. Basic act Pilot project within the meaning of Article 49(6) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), as last amended by Council Regulation (EC) No 1525/2007 (2). 1.3. General objectives of the pilot project The budget authority has provided the Commission with an appropriation to fund a pilot project which aims to expand our knowledge on the indoor air quality of schools and childcare settings. Indoor air quality has been in the past given less attention in terms of research than outdoor air quality, even if research in the latter area is applicable to indoor air in some cases. Also, there is already a comprehensive framework of legislation concerning outdoor air, whereas indoor air regulation is made up of scattered initiatives and pieces of legislation. Indoor air quality in schools has furthermore been much less studied than indoor air quality in other indoor environments. As about 20 % of the population of the EU spends a long period of time each day in schools and incidences of asthma and other respiratory diseases are growing rapidly in Europe, especially for children, the project is intended to:  identify and analyse indoor air problems in schools, focusing on ventilation, building construction, maintenance and cleaning,  evaluate the effectiveness of appropriate ventilation to reduce ambient air pollution in schools settings,  assess the impact of the changing climate (increased frequency of heat waves, cold waves and ambient air pollutants) in schools on childrens health,  assess the impacts of outdoor air pollution abatement measures, including measures taken in the short term, on indoor air quality in schools and on the childrens exposure in school environments,  provide appropriate recommendations to tackle indoor air quality problems within school environments. 1.4. Specific priorities for 2009 1. Carry out indoor measurements in schools, in order to produce new data on concentrations of key indoor pollutants in schools. 2. Assess the association of transport (traffic) and the impact of climate change on school environments. 3. Assess the health effects of exposure to indoor air pollutants in children and make recommendations for preventing and reducing respiratory diseases by improving the quality of school environments and by other related measures. 4. Make a systematic source apportionment of indoor air pollutants in school environments in quantitative terms. Identification of the main sources would help their mitigation. In this context, enhancing our understanding of chemical emissions from consumer products and building materials is a priority. 5. Study the mechanisms of chemical and biochemical interaction in the indoor air mixtures typically found in schools and in different geographical latitudes and develop the methodology to better inform the health risk assessment process as to the effect of such interactions on final health risk. 6. Based on the above, develop European guidelines for healthy European schools. In the past, two projects related to the same topic have already been supported by the Commission and Parliament:  In 2001, the Commission supported a project on respiratory health in schools in five European cities in Denmark, France, Italy, Norway and Sweden. The projects findings revealed common problems such as poor ventilation, high presence of particulates, moulds and allergens. It concluded that a similar study covering all the Member States would be extremely worthwhile (3).  In 2008, a pilot project on exposure to indoor air chemicals and possible health risks, which was financed by the European Parliament, was officially presented. Its analysis also included schools and kindergartens in cities across selected EU Member States. Key findings highlight the need for further research to address the burden of indoor air pollution on public health (in particular in indoor environments where children frequently stay, e.g. schools and kindergartens) in the European Union (4).  In 2009, in view of the budget available, it was concluded that the pilot project should have a wider geographical coverage across EU Member States, with a particular emphasis on new Member States. Candidate countries and central and eastern European countries are to be included as well. The objective is to produce guidelines on remedial measures to cover a wider array of situations in Europe.  The pilot project should build on previous projects and create synergy with existing projects in the field (e.g. HITEA) (5). 2. TYPE OF FINANCIAL SUPPORT: CALL FOR TENDERS 2.1. Breakdown of resources between strands/actions to be implemented (see sections hereunder) Total available amount: EUR 4 000 000. A single global service contract will be awarded as a result of a public call for tenders. 2.2. Expected results of actions to be supported The aim of the call is to gain more knowledge of the indoor air quality of schools as children, who are particularly vulnerable to pollutants, spend most of their time in school environments. Additionally, the aim of the study is to gather knowledge of the numerous situations that could arise in school settings throughout Europe. The study will subsequently provide a guideline aimed at covering various situations with a view to creating healthy school environments. 2.3. Indicative timetable Call for tenders By the end of first semester 2009 Selection and signature of the contract By the end of 2009 (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 343, 27.12.2007, p. 9. (3) http://ec.europa.eu/health/ph_projects/2002/pollution/pollution_2002_04_en.htm (4) http://www.bookshop.europa.eu/eubookshop/download.action?fileName=LBNA23087ENC_002.pdf&eubphfUid=582569&catalogNbr=LB-NA-23087-EN-C (5) HITEA: Health effects of indoor pollutants: integrating microbial, toxicological and epidemiological approaches. http://www.hitea.eu/